Case: 5:19-cv-00088-KKC-MAS Doc #: 15 Filed: 06/10/20 Page: 1 of 1 - Page ID#: 79




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON



JOSHUA CARTER and
                                                 CIVIL ACTION NO. 5:19-88-KKC-MAS
KYLE MCMENAMA,
      Plaintiffs,


V.                                                                ORDER


CSL PLASMA, INC.,

      Defendant.



                                         *** *** ***

       This matter is before the Court on a joint stipulation of dismissal. The parties having

jointly stipulated to the dismissal of this matter with prejudice (DE 14), the Court hereby

ORDERS that this matter shall be DISMISSED with prejudice and STRICKEN from the

active docket of the Court.

       Dated June 10, 2020
